Citation Nr: 0616504	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  96-20 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
cognitive problems of unknown origin for the period from 
October 31, 1994 to April 11, 2003.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and E.G.


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had active service from July 1985 to April 1992 
and service in Southwest Asia from August 1990 to April 1991. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions from the Department of Veterans 
Affairs (VA) Portland, Oregon Regional Office (RO).

A hearing at the RO before a local hearing officer was held 
in April 1999. Additionally, in June 2003, a hearing was held 
at the RO before the undersigned Veterans Law Judge, Board of 
Veterans' Appeals.  Transcripts of the hearings are of 
record.

The Board remanded the case to the RO in December 2003 for 
additional development.  When the case was previously before 
the Board, it included a claim for entitlement to service 
connection for chest pains (musculoskeletal discomfort).  
Pursuant to a January 2006 rating, service connection was 
established for spondylosis of the costovertebral joints of 
the thoracic spine (claimed as chest pains); that decision 
represents a complete grant of the benefit.  The pertinent 
appellate issue has been resolved by administrative action 
and no longer involves any "questions of law and fact" in 
controversy.  Thus, the Board lacks further jurisdiction over 
that claim.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§19.7(b), 20.101 (2005).  

When the case was previously before the Board in December 
2003, a claim for service connection for post traumatic 
stress disorder (PTSD) was also referred to the RO for 
initial consideration.  Following VA examination, and 
pursuant to an April 2004 rating, entitlement to service 
connection for PTSD with depression and organic mental 
disorder was established, with a 70 percent evaluation 
assigned effective from April 11, 2003.  The RO also issued a 
Supplemental Statement of the Case in January 2006, primarily 
addressing the appeal of the assigned rating for cognitive 
disorder; the RO explained that, for the period from April 
11, 2003, the evaluation for PTSD "included the 
symptoms/symptomatology of all of your coexisting mental 
disorders."  For the period before service connection for 
PTSD was established (between October 31, 1994 to April 11, 
2003), there was no basis for any higher evaluation for a 
mental disorder.  A copy of the SSOC was apparently faxed to 
the representative by the veteran in January 2006.  A copy of 
that SSOC was returned to the RO by the representative.  
Attached was a handwritten note from the representative, 
suggesting another communication with the veteran, and 
indicating that the appeal should be dropped.  On February 2, 
2006, the veteran's representative submitted a written 
statement withdrawing the appeal pertaining to the cognitive 
disorder.  

The governing regulation, 38 C.F.R. § 20.204, provides that a 
representative may withdraw an appeal.  Furthermore, an 
appeal withdrawal is effective when received by the agency of 
original jurisdiction, see 38 C.F.R. § 20.204 (b) (3) and, 
for all practical purposes, extinguishes the claim.  

The Board additionally observes that a different agent of the 
accredited representative subsequently filed a statement of 
an accredited representative pertaining to the claim on 
appeal (apparently inadvertently), which generally maintained 
the appeal and was without any mention regarding the 
withdrawal of the appeal.  However, for the reasons set forth 
above, that subsequent filing is without any legal effect 
considering that the claim had already been withdrawn.


FINDING OF FACT

In a February 2006 written statement, and prior to the 
promulgation of a BVA decision in the appeal, the veteran's 
authorized representative withdrew the appeal concerning the 
issue of entitlement to an initial rating in excess of 30 
percent for cognitive problems of unknown origin for the 
period from October 31, 1994 to April 11, 2003.




CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been 
met concerning the issue of entitlement to an initial rating 
in excess of 30 percent for cognitive problems of unknown 
origin for the period from October 31, 1994 to April 11, 
2003.. 38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), and its 
implementing regulations, address VA's duties to notify a 
claimant of information and evidence necessary to 
substantiate a claim for VA benefits, and to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.102, 3.156, 3.159, 3.326 (2005).  The United 
States Court of Appeal for Veterans Claims (Court) has held, 
however, that the VCAA is inapplicable to matters of pure 
statutory interpretation.  See Smith v. Gober, 14 Vet. App. 
227, 231-32 (2000).  With regard to this claim at this stage 
of the proceeding, there is no debate as to the relevant 
facts.  Rather, the issue turns on a simple application of 
the law to those facts.  Therefore, VA's duties under VCAA do 
not apply.

Withdrawal

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of title 
38, United States Code, are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board.  Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.

In addition, a substantive appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  38 
C.F.R. §§ 20.202, 20.204.  Withdrawal may be made in writing 
by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.

Concerning the issue of entitlement to an initial rating for 
cognitive problems of unknown origin for the period from 
October 31, 1994 to April 11, 2003, the veteran submitted a 
VA Form 9 in January 2000, and a statement delineating these 
issues, perfecting his appeal as to that issue.  However, for 
the reasons set forth in the Introduction, supra, the appeal 
for that issue has been withdrawn.

As the appeal has been withdrawn, there remain no allegations 
of errors of fact or law for appellate consideration 
concerning this issue.  The Board therefore has no 
jurisdiction to review the issue.  Accordingly, this issue is 
dismissed.


ORDER

The appeal for entitlement to an initial rating in excess of 
30 percent for cognitive problems of unknown origin for the 
period from October 31, 1994 to April 11, 2003 is dismissed.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


